                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

LOGAN CONRAD YOUNGER                                                         PLAINTIFF

v.                        CASE NO. 3:18-CV-00078 BSM

JUSTIN TOMPSON                                                             DEFENDANT

                                        ORDER

       Younger failed to provide Justin Tompson’s current address within fourteen days as

directed [Doc. No. 9]. Younger merely provided Tompson’s outdated address that previously

resulted in the summons being returned unexecuted. Doc. No. 6, 11. Thus, all claims against

Tompson are dismissed without prejudice.

       Younger’s notice to the court [Doc. No. 10] is construed as a motion to amend his

complaint to add a new defendant named “Ben Humphries” and is denied because it appears

subject matter jurisdiction would not exist. Younger alleges Humphries—both of whom

appear to be residents of Arkansas—denied Younger’s insurance claim in violation of

Arkansas state law. Doc. No. 10. Because Younger’s filings fail to establish federal

jurisdiction, his lawsuit is dismissed without prejudice. Arbaugh v. Y&H Corp., 546 U.S.

500, 506 (2006).

       IT IS SO ORDERED this 3rd day of April 2019.



                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
